10/04/2018
                   IN THE COURT OF APPEALS OF TENNESSEE
                                AT JACKSON
                                    September 13, 2018 Session

              TINA Y. VAUGHN v. KIMBERLY DICKENS-DURHAM

                       Appeal from the Circuit Court for Shelby County
                         No. CT-000612-16 James F. Russell, Judge
                          ___________________________________

                                No. W2017-00716-COA-R3-CV
                            ___________________________________


Appellant, surviving child of Decedent, brought suit against Appellee, Decedent’s
granddaughter, for alleged violations of the Tennessee Adult Protection Act. Appellant
filed the lawsuit in her individual capacity, and the trial court dismissed the case, finding
that Appellant lacked standing. Discerning no error, we affirm.

           Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                Affirmed and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S., and ARNOLD B. GOLDIN, J., joined.

Tina Yvette Vaughn, Memphis, Tennessee, appellant, pro se.

Kimberly Dickens-Durham, Memphis, Tennessee, appellee, pro se.1


                                   MEMORANDUM OPINION2




       1
           Appellee did not file a responsive brief and did not appear at oral argument before this Court.
       2
           Rule 10 of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm,
       reverse or modify the actions of the trial court by memorandum opinion when a formal
       opinion would have no precedential value. When a case is decided by memorandum
       opinion it shall be designated “MEMORANDUM OPINION”, shall not be published, and
       shall not be cited or relied on for any reason in any unrelated case.
       Appellant Tina Vaughn is Appellee Kimberly Dickens-Durham’s aunt. Estella
Vaughn (“Decendent”) is Appellant’s mother and Appellee’s grandmother. Decedent
died on October 30, 2014. Appellant’s brief contains numerous attachments, none of
which are part of the appellate record. Because our review is limited to the record on
appeal, we will not consider these attachments. Tenn. R. App. P. 13(d); i, 898 S.W.2d
177, 181 (Tenn. 1995).

       In her brief, Appellant states that, in July 2013, Appellant “was unfortunately
separated from her Mother, prior to that time, [Appellant] had Power-of-Attorney of her
Mother and cared for her for 3 years.” The record does not contain a power of attorney.
Appellant’s brief further states that, after she was separated from Decedent, Appellee had
Decedent placed in a nursing home and fraudulently obtained “some power of attorney
supposedly signed by [Decedent].” A copy of the alleged power of attorney is not in the
record. After Decedent entered the nursing facility, Appellant states that Appellee kept
Decedent’s location from Appellant, causing Appellant emotional and physical distress.

      Appellant commenced her lawsuit in the General Sessions Court of Shelby County
on December 17, 2015. Appellant averred the following causes of action against
Appellee: (1) “failure to protect elder;” (2) “failure to report abuse;” (3) “violation of the
TN Adult Protection Act;” (4) “exploitation;” (5) “coercion;” and (6) “undue influence.”
The general sessions court dismissed the lawsuit on February 1, 2016, and Appellant
appealed to the Shelby County Circuit Court (“trial court”). Appellant did not file a
complaint (amended or otherwise) in the trial court; rather, Appellant relied solely on her
general sessions’ pleadings. By order of March 3, 2017, the trial court dismissed
Appellant’s lawsuit, finding, sua sponte, that Appellant lacked standing.

       The sole issue on appeal is whether the trial court erred in dismissing Ms.
Vaughn’s lawsuit in toto. This is a question of law, which we review with no
presumption of correctness concerning the trial court’s decision. Kelly v. Kelly, 445
S.W.3d 685, 692 (Tenn. 2014) (citing Armbrister v. Armbrister, 414 S.W.3d 685, 692
(Tenn. 2013)).

       Before turning to the issue, we first note that, in her appellate brief, Ms. Vaughn
cites numerous facts not in the record and attaches documents that have not been made
part of the trial court record. “A recitation of facts and argument in an appellate brief
does not constitute evidence and cannot be considered in lieu of a verbatim transcript or
statement of the evidence and proceedings.” In re M.R., No. M2007-02532-COA-R3-JV,
2008 WL 2331030, at *3 (Tenn. Ct. App. June 3, 2008); see also Threadgill v. Bd. of
Pro’l Resp., 299 S.W.3d 792, 812 (Tenn. 2009) (“The law is clear that statements of fact
made in or attached to pleadings [or] briefs ... are not evidence and may not be
considered by an appellate court unless they are properly made part of the record.”).
Accordingly, although we take some of the foregoing facts from documents attached to
Appellant’s brief but not made part of the appellate record, these facts do not bear on the
                                            -2-
ultimate disposition of the appeal. This Court has appellate jurisdiction only; and our
power to review is limited to those “factual and legal issues for which an adequate legal
record has been preserved.” Trusty v. Robinson, No. M2000-01590-COA-R3-CV, 2001
WL 96043, at * 1 (Tenn. Ct. App. Feb. 6, 2001) (citing Dorrier v. Dark, 537 S.W.2d 888,
890 (Tenn.1976); Trollinger v. Tenn. Farmers Mut. Ins. Co., No. 58, 1989 WL 22766,
at *2 (Tenn. Ct. App. Mar. 17, 1989)). Our authority to review a trial court’s decision is
limited to those issues for which an adequate legal record has been preserved. Taylor v.
Allstate Ins. Co., 158 S.W.3d 929, 931 (Tenn. Ct. App. 2004). “The duty to see to it that
the record on appeal contains a fair, accurate, and complete account of what transpired
with respect to the issues being raised on appeal falls squarely on the shoulders of the
parties themselves, not the courts.” Trusty, 2001 WL 96043, at *1 (citing Tenn. R. App.
P. 24(b); Taylor, 158 S.W.3d at 931; Realty Shop, Inc. v. RR Westminster Holding,
Inc., 7 S.W.3d 581, 607 (Tenn. Ct. App. 1999); Nickas v. Capadalis, 954 S.W.2d 735,
742 (Tenn.Ct.App.1997)).

        Furthermore, we are cognizant that Appellant is proceeding pro se in this appeal.
Courts should take into account that many pro se litigants have no legal training and little
familiarity with the judicial system. Garrard v. Tenn. Dep't of Corr., No. M2013-
01525-COA-R3-CV, 2014 WL 1887298, at *3 (Tenn. Ct. App. May 8, 2014) (internal
citations omitted). Therefore, the courts give pro se litigants, who are untrained in the
law, a certain amount of leeway in drafting their pleadings and briefs. Paehler v. Union
Planters Nat’l Bank, Inc., 971 S.W.2d 393, 397 (Tenn. Ct. App. 1997). “Pro se litigants
who invoke the complex and technical procedures of the courts assume a very heavy
burden.” Irvin v. City of Clarksville, 767 S.W.2d 649, 652 (Tenn. Ct. App. 1989). While
a party who chooses to represent himself or herself is entitled to the fair and equal
treatment of the courts, Hodges v. Tenn. Att’y Gen., 43 S.W.3d 918, 920 (Tenn. Ct. App.
2000), “[p]ro se litigants are not ... entitled to shift the burden of litigating their case to
the courts.” Whitaker v. Whirlpool Corp., 32 S.W.3d 222, 227 (Tenn. Ct. App. 2000).
Instead, pro se litigants are held to the same procedural and substantive standards to
which lawyers must adhere. Diggs v. Lasalle Nat. Bank Assoc., et al., 387 S.W.3d 559,
563 (Tenn. Ct. App. 2012); Brown v. Christian Bros. University, 428 S.W.3d 38 (Tenn.
Ct. App. 2013), perm. app. denied (Tenn. Jan. 15, 2014).

       As set out in the civil warrant, supra, Appellant averred the following causes of
action against Appellee: (1) “failure to protect elder;” (2) “failure to report abuse;” (3)
“violation of the TN Adult Protection Act;” (4) “exploitation;” (5) “coercion;” and (6)
“undue influence.” These causes of action were brought in Ms. Vaughn’s individual
capacity. As noted above, Appellant did not file a complaint in the trial court but relied
solely on her general sessions’ pleadings. The trial court dismissed the case, finding that
Appellant did not have standing to bring the lawsuit. As the Tennessee Supreme Court
has explained:

              The doctrine of standing is used to determine whether a particular
                                          -3-
       plaintiff is entitled to judicial relief. Knierim v. Leatherwood, 542 S.W.2d
806, 808 (Tenn. 1976). It is the principle that courts use to determine
       whether a party has a sufficiently personal stake in a matter at issue to
       warrant a judicial resolution of the dispute. SunTrust Bank, Nashville v.
       Johnson, 46 S.W.3d 216, 222 (Tenn. Ct. App. 2000). Persons whose rights
       or interests have not been affected have no standing and are, therefore, not
       entitled to judicial relief. Lynch v. City of Jellico, 205 S.W.3d 384, 395
       (Tenn. 2006).
               “The sort of distinct and palpable injury that will create standing
       must be an injury to a recognized legal right or interest.” Wood v. Metro.
       Gov’t of Nashville and Davidson County, 196 S.W.3d 152, 158 (Tenn. Ct.
       App. 2005). Such a legal right or interest may, but not must, be created or
       defined by statute. “[I]n cases where a party is seeking to vindicate a
       statutory right of interest, the doctrine of standing requires the party to
       demonstrate that its claim falls within the zone of interests protected or
       regulated by the statute in question.” Wood v. Metro. Gov't of Nashville
       and Davidson County, 196 S.W.3d at 158 (citing Fed. Election Comm’n
       v. Akins, 524 U.S. 11, 20, 118 S. Ct. 1777, 141 L. Ed. 2d 10 (1998)).


State v. Harrison, 270 S.W.3d 21, 27–28 (Tenn.2008).

       Although the primary focus of Appellant’s brief concerns allegations of emotional
distress that Appellant allegedly suffered as a result of Appellee’s keeping Decedent’s
whereabouts from Appellant or somehow abusing (or failing to protect) Decedent, these
are not, in fact, the averments specified in Appellant’s lawsuit. As set out above, the crux
of Appellant’s lawsuit involves allegations of abuse, neglect, or exploitation of the
Decedent by Appellee. Accordingly, the case falls under the purview of the Tennessee
Adult Protection Act, Tennessee Code Annotated § 71-6-101, et seq. (the “Act”). The
purpose of the Act “is to protect adults . . . from abuse, neglect or exploitation by
requiring reporting of suspected cases by persons having cause to believe that such cases
exist.” Tenn. Code Ann. § 71-6-101(b)(1). The Act is primarily a reporting statute,
meaning that an individual’s role thereunder is to report suspected abuse, neglect, or
exploitation. The individual may do so by making a direct report to the Tennessee
Department of Adult Protective Services, Tenn. Code Ann. § 71-6-103(c) (“[a]n oral or
written report shall be made immediately to the department upon knowledge of the
occurrence of suspected abuse, neglect, or exploitation.”). Alternatively, the individual
may “seek relief for the adult . . . by filing a sworn petition with any court with
jurisdiction . . . .” Tenn. Code Ann. §71-6-124(a)(1)(A) (emphasis added). Although the
Act provides different avenues for reporting suspected abuse, the goal of the Act is to
obtain intervention “for the [abused] adult” not to compensate the individual who reports
the abuse. Again, Appellant brought the instant lawsuit in her individual capacity based
on allegations of abuse, neglect, or exploitation of the Decedent. Under the Act,
                                             -4-
Appellant’s only standing was as a reporter, and she had no cause of action to recover
compensation for herself.
       Tennessee Code section 71-6-120(b) does provide the abused adult with a private
cause of action against the perpetrator of the abuse, to-wit:
       In addition to other remedies provided by law, an elderly person or disabled
       adult in that person’s own right, or by conservator or next friend, shall have
       a right of recovery in a civil action for compensatory damages for abuse or
       neglect. . . . Such right of action against a wrongdoer shall not abate or be
       extinguished by death of the elderly person or disabled adult, but shall pass
       as provided in § 20-5-106, unless the alleged wrongdoer is a family
       member, in which case the cause of action shall pass to the victim’s
       personal representative.3

        Here, Appellant filed her lawsuit after Decedent’s death, and the allegations
involved abuse on the part of Appellee, Decedent’s granddaughter (i.e., “family
member”). Under the foregoing statute, any claims involving violation of the Act would
“pass to the victim’s personal representative.” There is no evidence that Ms. Vaughn was
appointed Decedent’s personal representative. Here, standing is created by statute. In
order to bring the lawsuit, Appellant must fall “within the zone of interests protected or
regulated by the statute in question [i.e., the Act].” State v. Harrison, 270 S.W.3d at 28
(citation omitted). Accordingly, Appellant does not have standing to bring her lawsuit
for compensatory damages for abuse, neglect, or exploitation allegedly suffered by
Decedent.4

      For the foregoing reasons, we affirm the order of the trial court. The case is
remanded for such further proceedings as may be necessary and are consistent with this
        3
          “The concept of survival of actions is applicable when a person having a cause of action in
contract or in tort or a person against whom such a cause of action may be asserted dies before an action
has been instituted.” 1 Lawrence A. Pivnick. Tennessee Circuit Court Practice § 1:18 (2017).
        4
           While subject matter jurisdiction over any claims concerning Appellee’s failure to report abuse
against the Decedent would lie with the circuit, chancery, or general sessions court, Tenn. Code Ann.
§71-6-114(a) (“The circuit, general sessions, and chancery courts have jurisdiction of proceedings arising
under this part.”), the subject-matter jurisdiction of any claim inuring to the benefit of the Decedent and
involving a prayer for compensatory or punitive damages falls only to the circuit and chancery courts.
Tenn. Code Ann. § 71-6-120(c) (“Jurisdiction for such action [i.e., of an elderly person (or his or her
personal representative if the elder person is deceased) to recover for abuse or neglect] shall be in the
circuit or chancery court where the elderly person or disabled adult may reside or where the actions
occurred.”). Accordingly, not only does Ms. Vaughn, who is not Decedent’s personal representative, lack
standing to bring a lawsuit for compensatory damages arising from the mistreatment of the Decedent, but
any such lawsuit would have to be filed in either circuit or chancery court. Here, Ms. Vaughn conceded,
at oral argument before this Court, that she did not file a separate lawsuit or additional pleadings in the
circuit court. Rather, she relied on her general sessions court pleadings. Accordingly, any claim Ms.
Vaugh made for compensatory or punitive damages would be barred for both lack of standing and lack of
subject-matter jurisdiction in the general sessions court.
                                                   -5-
opinion. Costs of the appeal are assessed to the Appellant, Tina Y. Vaughn. Because
Ms. Vaughn is proceeding in forma pauperis in this appeal, execution for costs may issue
if necessary.




                                               _________________________________
                                               KENNY ARMSTRONG, JUDGE




                                         -6-